Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 23 September 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 38.
My dear Wife
Ghent 23. September 1814.

I did succeed in filling my four pages for you last Tuesday in time to dispatch them by that Evenings Post, under cover to Amsterdam. Before the British Plenipotiaries came, I bespoke your indulgence in case I should after their arrival remit in the frequency, or abridge the length of my subsequent Letters to you. Since they have been here, we have at different times had a great pressure of indispensable occupations upon us, on the days, when I wanted to devote no small portion of the time to you—But I know one Gentleman, who says, “as to the Note for the Plenipotentiaries, I can take that up, after I have been to the Play”—and I have heard of another who prepares himself for diplomatic musing, by six hours of relaxation at the Card Table; and there might in the reveries of Fancy be imagined a third, who adjourns from the Meeting of the Delegation, to be punctual to the Meeting with a fair Dalilah; and how can I forbear to make the trial whether leisure cannot be caught in the lapse even of a busy day, for the duty of writing to my dearest friend? The truth is that much more can be done with Time, when we really determine to make the most of it, than we suppose to be possible when we suffer it to slumber in the lap of Indolence—I have hither to been able to dispatch my two Letters to you every week, and hope I shall continue to do so as long as I am destined to remain here, without losing any of the time which I am bound to appropriate to the special objects of my business here—How long they will still detain me I am not yet enabled with certainty to pronounce—Since Tuesday we have been most assiduously engaged in preparing a reply to the last Note we have received, which I think will not be sent before next Monday—It is the opinion of Mr. Gallatin that this will be our last communication and I should expect so myself, if I had not been twice before disappointed in the same expectation—Hitherto, all the proceedings of the other party have been calculated to make delay; and to avoid the rupture of the Negotiation for the present. They first assumed the tone of dictating a preliminary which we immediately rejected—Then they sent us sixteen pages revoking their first proposal and at the same time insisting upon it—Now they have changed its form; absolutely departed from One portion of it, and expressly declared they will not depart from the other.—In every change of their position, we are obliged to change, that we may still front them.—We have yielded nothing, but every new attack we are obliged to meet with a new defence—From the first instant, we saw, (most of us at least) that there was nothing to be done; but I did not see that they might keep us here, as long as they pleased, and that they felt a wish to keep us here.—Although Mr Gallatin may therefore judge more correctly than I do, I incline to the belief that this will not be our last Note—But that when we send it, there will be another reference to England, and that at the end of ten days more we shall have another Note to answer.
There are Letters from England, saying that one of the Clerks in the British Department of foreign Affairs has been dismissed from Office, for having divulged some facts respecting the proposals made by the British Government, at the Ghent Negotiation—that it was further reported that the Note in answer to the first written Communication from the British to the American Ministers, was very different from what had been expected—that it was a very able and spirited State paper, and that the Privy Council had been assembled two successive days to deliberate upon its Contents—I give you this news as I received it, even with the mention of the able and spirited State-Paper; because so small a part of it was of my composition, that I can draw no Vanity for any credit to which it may be considered as entitled. I should in fact have presented a very different paper, and I am conscious with all due humility that the paper sent was much more able than the one that I had drawn; perhaps too it was more spirited, for it had not so much of the irritating language, which the Morning Chronicle pretends has been used on both sides, and for which it asserts we had a social meeting mutually to apologize
But we have more serious and important news from England than this—The beginning of that series of Disasters which I have been so long anticipating as inevitably reserved for us, has already occurred—On the 25th: of July a bloody battle was fought on the Niagara frontier, between the British Lieutenant General Brown Drummond and the American General Brown—The British official accounts claim a complete victory, though they acknowledge a loss in killed, wounded and prisoners of 875 men. Among the last of whom, is Mayor General Riall. The American official Account says we may claim the victory but in substance acknowledges the defeat—General Brown himself was very severely wounded. It is said that his whole army was two days after summoned to surrender at Fort Erie—though on the other side it is also said that he had received a reinforcement of one thousand men—The occasion of this defeat is said to have been that Chauncey was not out upon Lake Ontario; but suffered the British to send their reinforcements by Water—Oh! My prophetic Soul!—Look back my dear Friend to my Letters and see what I have said to you about Lake Ontario, and Chauncey!—The Papers now say that he was sick—Would to Heaven that he had been...well, and that Perry had been there to command in his stead. His last Summers campaign of playing hide and go seek, on Lake Ontario, went three quarters of the way to demolish all my expectations from any quarter where he should command—His Letters to the Secretary of War, always bragging about nothing disgusted me—I could not forgive him for suffering the opportunity to escape him of punishing Sir James Yeo, for charging him with cowardice, and what I heard of him from Captain Angus, completed his downfall in my opinion—Yet this man has had almost as much credit allowed him all over the United-States, as if he had taken the Guerriere or the Macedonian—God grant that if we get no other good from this War, it may teach us to discern between the true gold and the counterfeit.
I now despair of getting away from this place before we shall be overwhelmed with these humiliations—They may however determine the British Government to break us up a little sooner—Thus we really now stand—We may be dismissed in twenty-four hours after we send our next Note, and we may be kept here three Months longer—I cannot say amused, but insulted with one insolent and insidious proposal after another, without having it in our power to break off with the indignation which we feel—It is now three full weeks since I asked you not to answer any more of my Letters, and I am not in prospect so near going away as I was when I wrote you that request.— If we should eventually be detained here into the Winter, which is not impossible, I shall be deprived for weeks of the consolation of receiving letters from you, which is the greatest comfort I enjoy—I beg you therefore to answer this and my subsequent Letters until I renew the request to surcease writing—Address your Letters as heretofore directly to this place, and if I go, before they arrive, I will give directions to have them sent back to me—In the meantime, give my Love to Charles; and Love me, and pray for me, more earnestly than ever—Your affectionate husband
A.